Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to correspondence filed on 05/12/2022.
Claims 21-26 and 28-30 are pending. Claims 1-20 and 27 are canceled. Claims 21-26 and 28 are amended.
	Allowable Subject Matter
Claims 21-26 and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 21-26 and 28, the claims have been amended to include the previously disclosed allowable subject matter of claim 21.  Wherein the closest prior art Deimund (US 2019/0078027) disclosed a a process for treating a High Sulfur Marine Fuel oil for use as a feedstock in a subsequent refinery unit (Deimund discloses problems in the art with the of utilization high sulfur heavy aromatic fuel oil (HAFO, similar to the applicant Heavy Marine Fuel Oil) in view of the new strict environmental requirements, and further discloses a process upgrade a HAFO feedstock into a low sulfur fuel oil product (LFSO) , see paragraph 0003-0007, and further discloses utilizing the LFSO as feedstock to a FCC unit, see paragraph 0034-0035), the process comprising:
mixing a quantity of Feedstock Heavy Marine Fuel Oil (FHMFO) having a sulfur content from about 0.5 wt. % to about 6 wt.% (see paragraph 0033) with a quantity of activating gas (treat gas) mixture to a Feedstock Mixture (see paragraph 0057);

contacting the Feedstock mixture with one or more catalyst under reactive conditions to form a Process Mixture (see paragraph 0034), wherein the Process Mixture includes a Product Heavy Marine Fuel Oil component (PHMFO) (see paragraph 0034, ~348°C + fraction can be collected as <~0.1 wt.% S bunker fuel) 
However, Deimund does not teach or suggest the to one with ordinary skill, the claimed Feedstock Heavy Marine Fuel Oil characteristics, as claimed. 
With respect to claims 29-30, the closest prior art Deimund discloses a process for treating a High Sulfur Marine Fuel oil for use as a feedstock in a subsequent refinery unit (Deimund discloses problems in the art with the of utilization high sulfur heavy aromatic fuel oil (HAFO, similar to the applicant Heavy Marine Fuel Oil) in view of the new strict environmental requirements, and further discloses a process upgrade a HAFO feedstock into a low sulfur fuel oil product (LFSO) , see paragraph 0003-0007, and further discloses utilizing the LFSO as feedstock to a FCC unit, see paragraph 0034- 0035), the process comprising:
mixing a quantity of Feedstock Heavy Marine Fuel Oil (FHMFO) with a quantity of activating gas (treat gas) mixture to a Feedstock Mixture (see paragraph 0057);
contacting the Feedstock mixture with one or more catalyst under reactive conditions to form a Process Mixture (see paragraph 0034), wherein the Process Mixture includes a Product Heavy Marine Fuel Oil component (PHMFO) (see paragraph 0034, ~343°C + fraction can be collected as <~0.1 wt.% S bunker fuel);
and discharging the PHMFO to the subsequent refinery (see paragraph 0035, additionally ~343°C + fraction can be used as FCC feedstock).

Consequently, Deimund discloses a substantial portion of the applicant claimed invention.
However, Deimund does not teach or suggest the limitations to the catalyst consisting of: a hydrodemetalization catalyst, a hydro-transition catalyst and a hydrodesulfurization catalyst. Examiner notes Deimund utilizes a hydrocracking catalyst in conjunction with a transition metal catalyst and hydrodesulfurization catalyst, wherein a modification to Deimund cannot be made to meet the applicant claimed catalyst.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/Examiner, Art Unit 1771                            

/Randy Boyer/
Primary Examiner, Art Unit 1771